                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

NEIL ROBERT BROOKS,

                        Plaintiff,                                     8:19-CV-190

        vs.
                                                                         ORDER
NANCY A. BERRYHILL, Acting
Commissioner of Social Security
Administration;

                        Defendant.


       Before the Court is Plaintiff’s response regarding Order to Show Cause. Plaintiff filed his

Complaint on April 30, 2019. Filing 1. According to the record, the office of the Clerk of Court

provided three blank summons forms to Plaintiff for use. Despite this, the record reflects Plaintiff

did not further request additional summons, file a waiver indicating Defendant had been served,

provide the Court any proof of service, nor did Defendant enter a voluntary appearance.

       On September 24, 2019, this Court issued an order requiring Plaintiff to show cause by

October 15, 2019, why the case should not be dismissed pursuant to Fed. R. Civ. P. 4(m) or for

want of prosecution. Filing 6. The show cause order warned Plaintiff that failure to timely comply

with the order may result in dismissal of the action without further notice.

       On October 9, 2019, Plaintiff filed a Summation and Response regarding Order to Show

Cause. Filing 7. The Summation and Response contains a summary of Plaintiff’s alleged injuries

or disabilities but does not address Plaintiff’s failure to timely serve Defendants with process or

Plaintiff’s lack of prosecution. The Summation and Response provides no excuse for Plaintiff’s

failure to illustrate a voluntary appearance or service of process upon Defendant, which was the

subject and purpose of the Order issued by the Court. Filing 6. Accordingly, the Court concludes
Plaintiff has not complied with the Court’s order and has not shown cause why this action should

not be dismissed for want of prosecution.

       IT IS ORDERED:

           1. The above-captioned case is dismissed without prejudice;

           2. A separate Judgment will be entered.

       Dated this 16th day of October, 2019.


                                                   BY THE COURT:



                                                   ___________________________
                                                   Brian C. Buescher
                                                   United States District Judge
